 

Pioneer Power Solutions, Inc. 8-K [ppsi-8k_063016.htm]

 

Exhibit 10.2



 



SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

This SECOND Amendment to Employment Agreement (this “Amendment”) is made and
entered as of this 30th day of June, 2016, (the “Amendment Effective Date”) by
and between Jefferson Electric, Inc., a Delaware corporation (the “Company”),
and Thomas Klink (“Executive”) for purposes of amending that certain Employment
Agreement dated as of April 30, 2010, and amended as of April 30, 2013, by and
between the Company and Executive (the “Agreement”). Terms used in this
Amendment with initial capital letters that are not otherwise defined herein
shall have the meanings ascribed to such terms in the Agreement.

WHEREAS, the Employment Period under the Agreement is scheduled to terminate on
the date hereof and the Company and Executive desire to extend such Employment
Period for three (3) additional years, unless terminated earlier in accordance
with Section 6 of the Agreement;

WHEREAS, in connection with such extension of the Employment Period, the Company
and Executive desire to adjust Executive’s base salary as set forth in this
Amendment; and

WHEREAS, Section 17 of the Agreement provides that the parties to the Agreement
may amend the Agreement in a writing signed by the parties.

NOW THEREFORE, pursuant to Section 17 of the Agreement, and for good and
valuable consideration, the sufficiency of which is hereby acknowledged, the
Company and Executive agree as follows:

1.

Section 1 of the Agreement is hereby amended as of the Amendment Effective Date
by deleting said section in its entirety and substituting in lieu thereof the
following new Section 1:

1.

Employment; Term. The Company shall employ Executive, and Executive shall work
for the Company, for a term of nine (9) years commencing on the date hereof
(April 30, 2010) and ending on April 30, 2019, unless terminated earlier in
accordance with Section 6 hereof (the "Employment Period").

2.

Section 4.1 of the Agreement is hereby amended as of the Amendment Effective
Date by deleting said section in its entirety and substituting in lieu thereof
the following new Section 4.1:

4.1.

In consideration for the services to be performed by Executive during the
Employment Period hereunder, the Company shall pay to Executive a base salary at
the rate of (i) $312,000 per annum for the period of May 1, 2010 through April
30, 2013; (ii) $250,000.00 per annum for the period of May 1, 2013 through April
30, 2016; (iii) $315,000 for the period beginning on May 1, 2016 and ending on
April 30, 2017; (iv) $340,000 for the period beginning on May 1, 2017 and ending
on April 30, 2018; and (v) $365,000 for the period beginning on May 1, 2018 and
ending on the last day of the Employment Period, payable in accordance with the
Company's customary payroll practices for executive employees.

3.

Except as expressly amended by this Amendment, the Agreement shall continue in
full force and effect in accordance with the provisions thereof.

4.

In the event of a conflict between the Agreement and this Amendment, this
Amendment shall govern.

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the Amendment
Effective Date.

 

  THE COMPANY:       JEFFERSON ELECTRIC, INC.           By: /s/ Nathan Mazurek  
Name: Nathan Mazurek   Title: Chief Executive Officer           EXECUTIVE:      
    /s/ Thomas Klink   Thomas Klink

 

 



 

